Citation Nr: 0213600	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, schizo-affective type, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active duty from May 1961 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
RO, which denied an increased (compensable) evaluation for 
the veteran's service-connected schizophrenic reaction of the 
schizo-affective type (schizophrenia herein).  In a March 
1995 decision, the RO assigned an increased 10 percent 
evaluation for service-connected schizophrenia with an 
effective date going back to the date of claim for an 
increase, and the appeal continued.

It is noted that the March 1995 RO rating decision also 
included the proposal that the veteran be considered 
incompetent for the purpose of payment of VA disability 
benefits.  In a May 1995 statement of the veteran's spouse, 
it was requested that she become the veteran's guardian for 
VA purposes, and it was disclosed at that time that she was 
in receipt of the veteran's power of attorney and that she 
was managing all of the veteran's finances.  By rating 
decision dated in June 1995, the veteran was considered 
incompetent and totally disabled effective from June 1995.

A personal hearing was conducted in August 1995, at which 
time the sworn testimony of the veteran's spouse was 
obtained.  In February 1997 this claim was remanded to the RO 
for readjudication under new rating criteria, which became 
effective November 7, 1996.  It was again remanded in January 
1999 for further evidentiary development.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The medical evidence of record indicates that the veteran 
has not had an active diagnosis of schizophrenia or 
schizophrenic reaction, schizo-affective type since 1973.  
The vast majority of his symptomatology during the appeal 
period has been attributed to dementia secondary to his 
multiple sclerosis.

3.  The veteran's schizophrenic reaction, schizo-affective 
type is manifested, primarily, by mild impairment, and mild 
or transient symptoms, and warrants no greater than a 10 
percent evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
schizophrenic reaction, schizo-affective type are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9204 (1996) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for 
schizophrenic reaction, schizo-affective type has been 
accomplished.

In the October 1994 Statement of the case, and the numerous 
subsequent SSOCs, the veteran and his representative were 
furnished the pertinent laws and regulations governing this 
claim and the reasons for the denial.  Thus, the Board finds 
that they have been given sufficient notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by the various letters soliciting 
information and/or evidence (see, e.g., the RO letter of 
February 1999), have been afforded ample opportunities to 
submit such information and evidence.  In light of the above, 
and in view of the fact that there is no indication that 
there is any existing, potentially relevant evidence to 
obtain, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA is not at issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  The Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran and his spouse testified at a 
hearing on appeal.  The RO, on its own initiative as well as 
pursuant to the January 1999 Board remand, has undertaken 
efforts to assist him by obtaining evidence necessary to 
substantiate his claim, to include affording him a number of 
comprehensive VA psychiatric examinations, the most recent in 
January 2002.  Neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for schizophrenic reaction, schizo-affective type on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

I.  Factual Background

A rating decision dated in April 1968 established service- 
connection for schizophrenic reaction, schizo-affective type.  
This decision was based upon the documented service medical 
reports of schizophrenia and anxiety attacks following a 
particular in-service incident.  Specifically, an August 1967 
report shows that the veteran's psychiatric illness 
originated when, while serving in Vietnam, he was asked to 
identify a body of a friend and fellow soldier who had been 
shot in the head and killed in action.  The incident was 
reported to have resulted in anxiety and nervousness when the 
veteran associated it with an accidental shooting of a step- 
brother years earlier in 1953.  An initial evaluation of 100 
percent was assigned as a convalescent rating with a future 
examination scheduled.  The review examination was completed 
on March 3, 1969 and indicated the veteran's condition had 
improved.  The examiner noted that he was competent, not in 
need of hospitalization and was not psychotic.  The examiner 
further stated that he would like to remove the psychiatric 
diagnosis but felt it was too "risky" to do so at his 
current age.  He further stated that the veteran did not 
"show any manifestations of a schizophrenic at the present 
time."  Based upon the examiner's report the evaluation was 
reduced to noncompensable.

On April 1, 1973 the veteran was self-admitted to the 
hospital, VAMC Marion.  Diagnosis was schizophrenia.  He was 
released after nine days against medical advice.  On VA 
examination in September 1978 it was noted that schizo-
affective schizophrenia was not found.  A diagnosis of 
chronic anxiety reaction with depressed features was entered.

A VA hospital report for the period from March 13, 1992 to 
April 17, 1992 shows the veteran admitted by family members 
because of mental status changes and problems with gait.  Two 
to three episodes of bowel incontinence were also noted.  A 
Computer Tomography (CT) scan was within normal limits.  At 
the time of release from the hospital the diagnosis was 
dementia from Alzheimer's disease and depression.  A 
PET/dementia protocol, based on a two to three year history 
of progressive cognitive decline and gait disturbance, was 
conducted in May 1992.  An MRI was also conducted.  The MRI 
showed some generalized diffuse superficial substance loss, 
in areas which were considered consistent with ischemic or 
degenerative disease.  Diagnosis was dementia, no cause 
given.

A VA hospital summary from June 12, 1992 to August 7, 1992 
shows that the veteran was admitted to clarify his diagnosis.  
He denied auditory or visual hallucination and paranoid 
ideations.  There was evidence of impaired concentration and 
short term memory.  Discharge diagnosis was depressive 
disorder and dementia.  VA outpatient treatment reports dated 
from December 1992 to November 1993 show that the veteran was 
diagnosed with progressive dementia, with gait difficulties, 
occurring over the past few years.  A CT scan of the head 
showed diffuse atrophy, and an MRI showed multiple 
abnormalities.  Neuropsychiatric testing confirmed dementia, 
but the PET test results did not suggest Alzheimer's disease.

The report of a VA examination, conducted in January 1994, 
shows a diagnosis of dementia of unknown etiology.  It was 
noted that a diagnosis of multiple sclerosis (MS) was being 
explored.  On VA examination in February 1995 the veteran 
stated that he had been hearing voices over the past few 
years.  The examiner noted a history of schizophrenia with 
continuing hallucinations and some difficulty with 
incoherence.  No etiology for the veteran's dementia was 
provided.  VA neuropsychiatric evaluations dated in July 1994 
and March 1995 are also negative for an etiology of the 
veteran's dementia.  

VA outpatient treatment reports dated in November 1996 show 
findings compatible with a diagnosis of chronic MS.  The 
report of a VA examination, conducted in July 1997, shows 
that the veteran was recently diagnosed with MS.  It was 
noted that this was the etiology for his current symptoms.  
Diagnosis was dementia and chronic schizophrenia, by history.  
Hospital summaries from June 25, 1997 to July 2, 1997; 
October 21, 1997 to November 3, 1997; May 8, 1998 to May 22, 
1998 and June 29, 1998 to October 14, 1998 show that the 
veteran was receiving care and treatment for his MS and 
associated symptoms.  The hospital report from June 1998 also 
shows that the veteran was having delusional thoughts, and 
hallucinations, and was staying in his room and talking.  
When the veteran was discharged from the hospital on October 
14, 1998 he was placed in a nursing home because of his MS 
and related dementia.

The Board remand of January 1999 ordered a new examination to 
determine the degree of impairment by the symptoms.  Because 
of the severity of his symptoms the veteran was examined at 
the nursing home in January 2002.  The examiner stated that 
he was aware that the veteran had been diagnosed with a 
schizo-affective disorder; however the examiner did not 
observe the sort of bizarre mentation that would typically be 
associated with schizophrenia.  He stated that the veteran's 
dementia was probably due to his MS.  Diagnosis was dementia, 
mood disorder not otherwise specified, and features of mild 
PTSD.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's schizophrenia has been evaluated by the RO 
following consideration of the old and new schedular criteria 
for rating psychotic disorders contained in 38 C.F.R. § 
4.132, Diagnostic Code 9204 (1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2001).  In this regard, the regulations 
were changed effective November 7, 1996. Therefore, in the 
case at issue, the Board must also consider the applicability 
of the provisions of both the old and the new ratings 
schedule for evaluating undifferentiated- type schizophrenia 
and rate this psychiatric disability using the version of the 
regulations which are most favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App 308 (1991).  However, because 
effective date rules under 38 U.S.C.A. § 5110 (West 1991 & 
Supp.2001) prohibit an award based on a liberalizing law or 
regulation for the period prior to the effective date of the 
law or regulation, the revised psychiatric rating criteria 
are not for application for the period prior to November 7, 
1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

The criteria and the applicable ratings for the new rating 
criteria are as follows:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication - 
0 percent disabling.

Prior to the revisions of November 7, 1996, the regulations 
for rating schizophrenia provided that a 10 percent 
evaluation is warranted for mild impairment of social and 
industrial adaptability.  A 30 percent is warranted for 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation is warranted for this disorder when 
there is considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation requires 
symptomatology which was less that that required for a 100 
percent evaluation, but which nevertheless produces severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation requires active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (pre-November 7, 
1996).

In order to completely consider this issue, all the evidence 
must be reviewed and the circumstances of the veteran's 
illness must be considered in full.  In May 1968 the veteran 
was placed on the disability retired list with a diagnosis of 
schizophrenic reaction, schizo-affective type.  In March 1969 
this condition was thought to be in remission.  Reports from 
April 1973 show a diagnosis of schizophrenia; however, 
reports from September 1978 note no evidence of 
schizophrenia.  

In November 1993 the veteran applied for an increased 
evaluation.  At that time he was noted to have physical and 
cognitive deterioration.  During the next several years the 
veteran's condition deteriorated.  He was evaluated and 
hospitalized on numerous occasions, primarily due to symptoms 
of dementia.  During this period several causes for his 
dementia were theorized.  In November 1996 a diagnosis was 
finally rendered which indicated an etiology for the 
veteran's dementia.  It was linked to his recent diagnosis of 
MS.

The evidence tends to indicate that the veteran exhibited 
active symptomatology associated with schizophrenic reaction, 
schizo-affective disorder during service and immediately 
thereafter.  The records again show treatment for these 
symptoms in 1973.  The record contains no evidence of further 
psychiatric treatment until the 1990's.  The medical evidence 
of record during the appeals period indicates some 
symptomatology that may be attributed to schizophrenic 
reaction, schizo-affective disorder; however, that diagnosis 
and a diagnosis of schizophrenia are only noted as by 
history.  The symptomatology presented during this period has 
been overwhelmingly attributed to the veteran's dementia.  
There is no medical evidence or opinion that his dementia is 
related to his service connected disability, and the most 
recent evidence indicates that it has been attributed to MS.  
The Board concludes that the veteran's claim for an increased 
evaluation, in excess of 10 percent is not supported by 
either the old or the new rating criteria.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's schizophrenic 
reaction, schizo-affective type reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that this disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, there is no evidence that the veteran's 
schizophrenic reaction, schizo-affective type has negatively 
impacted, or compromised the continuity of any employment.  
Thus, the Board finds that more interference with employment 
than is contemplated in the current 10 percent rating simply 
is not shown.  The veteran's schizophrenic reaction, schizo-
affective type is also not shown to warrant frequent periods 
of hospitalization (the veteran has been frequently 
hospitalized, but for dementia), or to be so exceptional or 
unusual as to otherwise render impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer the claim for accomplishment of the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for schizophrenic reaction, schizo-affective type 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A rating in excess of 10 percent for schizophrenic reaction, 
schizo-affective type is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

